UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number0-28366 Norwood Financial Corp. (Exact name of Registrant as specified in its charter) Pennsylvania 23-2828306 (State or other jurisdiction of Incorporation or organization) (I.R.S. employer identification no.) 717 Main Street, Honesdale, Pennsylvania (Address of principal executive offices) (Zip Code) (570) 253-1455 (Registrant’s telephone number, including area code) NA (Former name, former address and former fiscal year, if changed since last report) Indicate by check (x) whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of theExchange Act):[ ]Yes[X]No Class Outstanding as of August 1, 2012 Common stock, par value $0.10 per share 1 NORWOOD FINANCIAL CORP. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2012 Page Number PART I - CONSOLIDATED FINANCIAL INFORMATION OF NORWOOD FINANCIAL CORP. Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 44 Item 4. Controls and Procedures 45 PART II - OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults upon Senior Securities 45 Item 4. Mine Safety Disclosures 45 Item 5. Other Information 45 Item 6. Exhibits 46 Signatures 47 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements NORWOOD FINANCIAL CORP. Consolidated Balance Sheets(unaudited) (dollars in thousands, except share and per share data) June 30, December 31, ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Cash and cash equivalents Securities available for sale, at fair value Securities held to maturity, fair value 2012: $177, 2011: $177 Loans receivable (net of unearned income) Less:Allowance for loan losses Net loans receivable Investment in Federal Home Loan Bank Stock, at cost Bank premises and equipment, net Bank owned life insurance Accrued interest receivable Foreclosed real estate owned Goodwill Other intangibles Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Common stock, $.10 par value per share, authorized 10,000,000; shares issued 2012: 3,371,849 shares, 2011: 3,371,866 shares 337 337 Surplus Retainedearnings Treasury stock at cost: 2012: 94,242 shares, 2011: 87,370 shares ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the unaudited consolidated financial statements. 3 NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, INTEREST INCOME Loans receivable, including fees $ Securities Other 7 16 11 24 Total interest income INTEREST EXPENSE Deposits Short-term borrowings 13 27 24 51 Other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 80 Net realized gains on sales of securities 12 Gains on sale of loans and servicing rights 66 98 60 Other Total other income OTHER EXPENSES Salaries and employee benefits Occupancy, furniture & equipment Data processing related Taxes, other than income Professional fees Merger related expenses - 18 Federal Deposit Insurance Corporation insurance assessment 97 95 Foreclosed real estate owned expense 85 17 36 Other Total other expenses INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ See accompanying notes to the unaudited consolidated financial statements. 4 NORWOOD FINANCIAL CORP Consolidated Statement of Comprehensive Income (unaudited) (dollars in thousands) Three Months Ended June 30, Net income $ $ Other Comprehensive income: Investment securities available for sale: Unrealized holding gains Tax effect ) ) Reclassification of gains recognized in net income ) ) Tax effect 97 4 Net of tax amount 3 4 Comprehensive Income $ $ Six Months Ended
